The Chancellor.
This is a motion for the rehearing of a decision of a vice-chancellor upon an appeal from the decision of an examiner ruling against a certain line of cross-examination. In Rusling’s Admr. v. Bray, 11 Stew. Eq. 398, it was held that the chancellor himself will rehear decisions advised by a vice-chancellor only where there appear to be special reasons for so doing. No special reason appears in this case. The vice-chancellor not only fully considered the subject submitted to him, but wrote out his conclusions, which are before me. The object of the rule conferring power upon examiners to decide as to the competency and admissibility of evidence cannot be fully attained if applications for rehearing by the chancellor himself of the decisions of the vice-chancellors upon such rulings are to be entertained. Such applications are, in fact, appeals from the vice-chancellors to the chancellor. Every consideration is opposed to the granting of them. Parties in suits tried before a vice-chancellor or an advisory master are not permitted to bring before the chancellor, by appeal or rehearing, the rulings of such officers in such suits in regard to the competency or admissibility of evidence. No more should parties in suits, in which the evidence is taken before an examiner, be permitted to appeal to the chancellor from the decision of a vice-chancellor upon an appeal from the ruling of the examiner. The petition will be dismissed, with costs.